
	
		II
		112th CONGRESS
		2d Session
		S. 2834
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Subsidized Stafford Loan Reduced
			 Interest Rate Extension Act of 2012.
		IExtension of
			 Reduced Interest Rate
			101.Interest rate
			 extensionSection 455(b)(7)(D)
			 of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is
			 amended—
				(1)in the matter
			 preceding clause (i), by striking and before July 1, 2012, and
			 inserting and before July 1, 2013,; and
				(2)in clause (v), by
			 striking and before July 1, 2012, and inserting and
			 before July 1, 2013,.
				IIImproper
			 Payments Elimination and Recovery Improvement
			201.Short
			 titleThis title may be cited
			 as the Improper Payments Elimination
			 and Recovery Improvement Act of 2012.
			202.DefinitionIn this title, the term agency
			 means an executive agency defined under section 105 of title 5, United States
			 Code.
			203.Improving the
			 Determination of Improper Payments By Federal Agencies
				(a)In
			 generalThe Director of the Office of Management and Budget shall
			 on an annual basis—
					(1)identify a list
			 of high-priority Federal programs for greater levels of oversight and
			 review—
						(A)in which the
			 highest dollar value or majority of governmentwide improper payments occur;
			 or
						(B)for which there
			 is a higher risk of improper payments;
						(2)in coordination
			 with the agency responsible for administering the high-priority program—
						(A)establish
			 semi-annual or quarterly targets and actions for reducing improper payments
			 associated with each high-priority program; or
						(B)if such targets
			 are in effect on the date of enactment of this Act, establish supplemental
			 targets; and
						(3)determine the
			 entities that have received the greatest amount of improper payments (or, if
			 improper payments are identified solely on the basis of a sample, the entities
			 that have received the greatest amount of improper payments in the applicable
			 sample).
					(b)Report on
			 high-Dollar improper payments
					(1)In
			 generalSubject to Federal privacy policies and to the extent
			 permitted by law, each agency on a quarterly basis shall submit to the
			 Inspector General of that agency, and make available to the public (including
			 availability through the Internet), a report on any high-dollar improper
			 payments identified by the agency.
					(2)ContentsEach
			 report under this subsection—
						(A)shall
			 describe—
							(i)any
			 action the agency—
								(I)has taken or
			 plans to take to recover improper payments; and
								(II)intends to take
			 to prevent future improper payments; and
								(B)shall not include
			 any referrals the agency made or anticipates making to the Department of
			 Justice, or any information provided in connection with such referrals.
						(3)Availability of
			 information to Inspector GeneralParagraph (2)(B) shall not
			 prohibit any referral or information being made available to an Inspector
			 General as otherwise provided by law.
					(4)AssessmentAfter
			 the review of each report under this subsection, the Inspector General
			 shall—
						(A)assess the level
			 of risk associated with the applicable program and the quality of the improper
			 payment estimates and methodology of the agency;
						(B)determine the
			 extent of additional oversight or financial controls warranted to identify and
			 prevent improper payments; and
						(C)provide the head
			 of the agency with any recommendations, for modifying any plans of the agency,
			 including improvements for improper payments determination and estimation
			 methodology.
						(c)Improved
			 estimates
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Director of the Office of Management and Budget shall provide
			 guidance to agencies for improving the estimates of improper payments under the
			 Improper Payments Information Act of 2002 (31 U.S.C. 3321 note).
					(2)GuidanceGuidance
			 under this subsection shall—
						(A)strengthen the
			 estimation process of agencies by reviewing the underlying validity of payments
			 to ensure amounts being billed are proper; and
						(B)include—
							(i)access to more
			 complete data as part of reviews;
							(ii)ending reliance
			 on self-reporting of improper payments as a replacement for estimates, and
			 relying on the development of a robust process to estimate and identify
			 improper payments across the agency;
							(iii)all
			 overpayments in the improper payments estimate, regardless of whether
			 improperly paid funds have been or are being recovered;
							(iv)ensuring
			 that—
								(I)the review of
			 payments to employees shall include analysis of employee data, including pay
			 grade data, locality pay, and other factors that affect pay; and
								(II)reviews address
			 high-risk or high-dollar personnel payments, including travel, pay, and
			 purchase cards;
								(v)reassessing
			 high-risk programs to better reflect the unique processes, procedures, and
			 risks of improper payments, including assessments for each program to reflect
			 different risk components and better direct corrective actions; and
							(vi)confirming that
			 inter-agency transfers are proper using a methodology comparable to that used
			 to assess program level improper payments.
							204.Improper
			 Payments InformationSection
			 2(a)(3)(A)(ii) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note) is amended by striking with respect to fiscal years following
			 September 30th of a fiscal year beginning before fiscal year 2013 as determined
			 by the Office of Management and Budget and inserting with
			 respect to fiscal year 2014 and each fiscal year thereafter.
			205.Do not pay
			 initiative
				(a)Prepayment and
			 preaward procedures
					(1)In
			 generalEach agency shall review prepayment and preaward
			 procedures and ensure that a thorough review of available databases with
			 relevant information on eligibility occurs to determine program or award
			 eligibility and prevent improper payments before the release of any Federal
			 funds, to the extent permitted by law.
					(2)DatabasesAt
			 a minimum, each agency shall, before payment and award, check the following
			 databases (if applicable and permitted by law) to verify eligibility:
						(A)The Death Master
			 File of the Social Security Administration.
						(B)The General
			 Services Administration’s Excluded Parties List System.
						(C)The Debt Check
			 Database of the Department of the Treasury.
						(D)The Credit Alert
			 System or Credit Alert Interactive Voice Response System of the Department of
			 Housing and Urban Development.
						(E)The List of
			 Excluded Individuals/Entities of the Office of Inspector General of the
			 Department of Health and Human Services.
						(b)Do not pay
			 list
					(1)EstablishmentThere
			 is established the Do Not Pay List which shall consist of—
						(A)the databases
			 described under subsection (a)(2); and
						(B)any other
			 database designated by the Director of the Office of Management and Budget in
			 consultation with agencies.
						(2)Other
			 databasesIn making designations of other databases under
			 paragraph (1)(B), the Director of the Office of Management and Budget shall
			 consider—
						(A)any database that
			 assists in preventing improper payments; and
						(B)the database of
			 incarcerated individuals established under subsection (f).
						(3)Access and
			 review by agenciesFor purposes of identifying and preventing
			 improper payment, each agency shall have access to, and use of, the Do Not Pay
			 List to determine payment or award eligibility when the Director of the Office
			 of Management and Budget determines the Do Not Pay List is appropriately
			 established for the agency.
					(4)Payment
			 otherwise requiredWhen using the Do Not Pay List, an agency
			 shall recognize that there may be circumstances under which the law requires a
			 payment or award to be made to a recipient, regardless of whether that
			 recipient is on the Do Not Pay List.
					(c)Database
			 integration planNot later than 60 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall provide to the Congress a plan for—
					(1)inclusion of
			 other databases on the Do Not Pay List;
					(2)to the extent
			 permitted by law, agency access to the Do Not Pay List; and
					(3)the multilateral
			 data use agreements described under subsection (e).
					(d)Initial working
			 system
					(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall establish a working system for prepayment
			 and preaward review that includes the Do Not Pay List as described under this
			 section.
					(2)Initial
			 systemThe working system established under paragraph (1)—
						(A)may be located
			 within an appropriate agency;
						(B)shall include not
			 less than 3 agencies;
						(C)shall include
			 fraud and improper payments detection through predictive modeling and other
			 analytic technologies and other techniques; and
						(D)may provide for
			 the use of commercial database sources, commercial analysis, and other
			 functionality for payment or award reviews, as determined appropriate by the
			 Director of the Office of Management and Budget for verifying Federal
			 data.
						(3)Application to
			 all agenciesNot later than January 1, 2013, each agency shall
			 review all payments and awards for all programs of that agency through the
			 system established under this subsection.
					(e)Multilateral
			 data use agreements
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Director of the Office of Management and Budget shall develop a
			 plan to establish a multilateral data use agreement authority to carry out this
			 section, including access to databases such as the New Hire Database under
			 section 453(j) of the Social Security Act (42 U.S.C. 653(j)).
					(2)General
			 protocols and security
						(A)In
			 generalThe multilateral data use agreements shall be consistent
			 with protocols to ensure the secure transfer and storage of any data provided
			 to another entity or individual—
							(i)under the
			 provisions of, or amendments made by, this section; and
							(ii)consistent with
			 applicable information, privacy, security, and disclosure laws,
			 including—
								(I)the regulations
			 promulgated under the Health Insurance Portability and Accountability Act of
			 1996 and section 552a of title 5, United States Code; and
								(II)subject to any
			 information systems security requirements under such laws or otherwise required
			 by the Director of the Office of Management and Budget.
								(B)ConsultationThe
			 Director of the Office of Management and Budget shall consult with—
							(i)the
			 Council of Inspectors General on Integrity and Efficiency before implementing
			 this paragraph; and
							(ii)the Secretary of
			 Health and Human Services, the Social Security Administrator, and the head of
			 any other agency, as appropriate.
							(f)Development and
			 access to a database of incarcerated individuals
					(1)In
			 generalThe Attorney General shall develop and maintain a
			 database of individuals incarcerated at Federal and State facilities.
					(2)Availability
			 and updateThe database developed under this subsection shall
			 be—
						(A)available to
			 agencies to carry out this section and prevent waste, fraud, and abuse;
			 and
						(B)updated no less
			 frequently than on a weekly basis.
						(g)Plan To improve
			 the Social Security Administration death master file
					(1)EstablishmentIn
			 conjunction with the Commissioner of Social Security and in consultation with
			 stakeholders and the States, the Director of the Office of Management and
			 Budget, shall establish a plan for improving the quality and timeliness of
			 death data maintained by the Social Security Administration, including death
			 information reported to the Commissioner under section 205(r) of the Social
			 Security Act (42 U.5.C. 405(r)).
					(2)Actions under
			 planThe plan established under this subsection shall include
			 actions agencies are required to take to—
						(A)increase the
			 quality and frequency of access;
						(B)achieve a goal of
			 at least daily access as appropriate; and
						(C)provide for all
			 States to use modern, electronic means for providing data.
						(3)ReportNot
			 later than 120 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall submit a report to Congress on the
			 plan established under this subsection, including recommended
			 legislation.
					206.Improving
			 recovery of improper payments
				(a)In
			 generalThe Director of the Office of Management and Budget shall
			 determine—
					(1)current and
			 historical rates and amounts of recovery of improper payments (or, in cases in
			 which improper payments are identified solely on the basis of a sample,
			 recovery rates and amounts estimated on the basis of the applicable sample),
			 including specific information of amounts and payments recovered by recovery
			 audit contractors; and
					(2)targets for
			 recovering improper payments, including specific information on amounts and
			 payments recovered by recovery audit contractors.
					(b)Recovery audit
			 contractor programs
					(1)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall establish a plan for no less than 10
			 Recovery Audit Contracting programs for the purpose of identifying and
			 recovering overpayments and underpayments in 10 agencies.
					(2)Review of
			 commercial paymentsOf the programs established under this
			 subsection, 5 programs shall review commercial payments by an agency.
					(3)DurationAny
			 program established under this subsection shall terminate not more than 3 years
			 after the date on which the program is established.
					(4)Reports
						(A)In
			 generalNot later than 3 months after the completion of a
			 program, the head of the agency conducting the program shall submit a report on
			 the program to Congress.
						(B)ContentsEach
			 report under this paragraph shall include—
							(i)a
			 description of the impact of the program on savings and recoveries; and
							(ii)such
			 recommendations as the head of the agency considers appropriate on extending or
			 expanding the program.
							
